Dausman, P. J.
John D. Forker entered into a written contract with the J. B. Colt Company, by the terms of which he purchased from the latter a generator, pipes, burners, and other articles, for a carbide lighting plant. This action is on the contract to recover the agreed price of the merchandise. Forker answered that at the time of the execution of the contract, the company orally promised to install the lighting plant in such manner as to properly light his residence; that the oral promise was made for the purpose of inducing him to sign the written contract, and constitutes a part of the consideration therefor; and that the company has refused to make the installation. A demurrer to the answer was sustained. The assignment of error challenges the ruling on the demurrer. The principle here *142involved falls within Brown v. Russell & Co. (1886), 105 Ind. 46, 4 N. E. 428; and on authority of that case the judgment is affirmed.